DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 6-13 in the reply filed on 4/14/2022 is acknowledged.
Claims 1-5 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “magnetic” in claims 6-13 is a relative term which renders the claim indefinite. The term “magnetic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the claims are requiring magnetic a magnetic property to be above a certain value and if so what the magnitude of said value is.  This renders the magnetic properties of the alloy indefinite which renders the scope of the claims indefinite.
Additionally, claim 6 recites “an alloy composition of a rare-earth element, a transition metal element, and Fe.”  Fe is a transition metal element so a transition metal element would necessarily be present at least as iron.  It is unclear if the claims require a transition metal element other than iron.
Additionally, claim 13 recites the limitation “the rare-earth element has a content more than 23.1 wt% and less than 23.3 wt%, and the transition metal element has a content more than 62.0 wt% and less than 73.2 wt%.”  This limitation is indefinite because it is unclear if the sum of all rare-earth elements must be more than 23.1 wt% and less than 23.3 wt% or if a single rare-earth element must be more than 23.1 wt% and less than 23.3 wt% on its own, and whether the sum of all transition metal elements must be more than 62.0 wt% and less than 73.2 wt% or if a single transition metal element must be more than 62.0 wt% and less than 73.2 wt% on its own, and it is additionally unclear if the iron content should be included in the sum of all transition metal elements if the limitation is intended as a sum.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Spark plasma sintered Sm-2Co17--FeCo nanocomposite permanent magnets synthesized by high energy ball milling” by Sreenivasulu et al (cited by applicant in IDS).
Regarding claims 6, 7, 10 and 11, Sreenivasulu discloses a magnetic nano-structure comprising Sm2Co17-5 wt% Fe (Sreenivasulu, abstract, “2. Experimental details,” pages 1 and 2, figure 3a), lying within the instantly claimed range of an Fe content more than 3.7 wt% and less than 14.7 wt%.
Regarding the limitation “magnetic,” this limitation is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, Sreenivasulu describes the composition as permanent magnets, which appears to lie within the instantly claimed limitation of “magnetic,” absent a more stringent definition of “magnetic” in the claim.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Sreenivasulu would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Sreenivasulu has the same composition.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 8 and 9, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Sreenivasulu would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Sreenivasulu has the same composition.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Claim(s) 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Single crystal growth and magnetic properties of 2:17-type SmCo magnets” by Zhang et al.
Regarding claims 6, 7, 10 and 11, Zhang discloses a 2:17-type SmCo magnetic nano-structure comprising Sm(CobalFe0.1Cu0.1Zr0.033)6.93 (Zhang, abstract, “2. Experimental,” pages 253-254, figure 1), which has an iron content of approximately 6.8 wt%, lying within the instantly claimed range of an Fe content more than 3.7 wt% and less than 14.7 wt%.
Regarding the limitation “magnetic,” this limitation is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, Zhang describes the composition as permanent magnets, which appears to lie within the instantly claimed limitation of “magnetic,” absent a more stringent definition of “magnetic” in the claim.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Zhang would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Zhang has the same composition.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 8 and 9, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Zhang would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Zhang has the same composition.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 12, the magnetic nano-structure of Zhang is in the form of a single crystal and has strong magnetocrystalline anisotropy (Zhang, “1. Introduction”).

Claim Rejections - 35 USC § 103
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as obvious over “Spark plasma sintered Sm-2Co17--FeCo nanocomposite permanent magnets synthesized by high energy ball milling” by Sreenivasulu et al (cited by applicant in IDS) as applied to claims 6-11 above.
Regarding claims 13, Sreenivasulu discloses a magnetic nano-structure comprising Sm2Co17-5 wt% Fe (Sreenivasulu, abstract, “2. Experimental details,” pages 1 and 2, figure 3a), i.e. comprising approximately 73 wt% Co, approximately 22 wt% Sm and 5 wt% Fe, lying within the claimed range of the transition metal element has a content more than 62.0 wt% and less than 73.2 wt% and lying close to the instantly claimed range of the rare-earth element has a content more than 23.1 wt% and less than 23.3 wt%l.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the rare-earth element content of Sreenivasulu is close enough to the instantly claimed range of rare-earth element content that one of ordinary skill in the art would expect them to have the same properties.
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Spark plasma sintered Sm-2Co17--FeCo nanocomposite permanent magnets synthesized by high energy ball milling” by Sreenivasulu et al (cited by applicant in IDS) as applied to claims 6-11 above and further in view of “Single crystal growth and magnetic properties of 2:17-type SmCo magnets” by Zhang et al.
Regarding claim 12, Sreenivasulu discloses a magnetic nano-structure as set forth above.  Sreenivasulu does not disclose that the magnetic nano-structure is a single crystal.
Zhang discloses that the magnetic performance of 2:17-type SmCo magnets is enhanced in single crystal form as opposed to the sintered or directionally solidified SmCo magnets (Zhang, “1. Introduction”).
	Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the SmCo magnet of Sreenivasulu as a single crystal as suggested by Zhang.  The motivation for doing so would be to enhance magnetic performance (Zhang, “1. Introduction”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738